


110 HR 3933 IH: To amend the Internal Revenue Code of 1986 to permanently

U.S. House of Representatives
2007-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3933
		IN THE HOUSE OF REPRESENTATIVES
		
			October 23, 2007
			Ms. Clarke introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permanently
		  extend the election to include combat pay as earned income for purposes of the
		  earned income tax credit and penalty-free distributions from retirement plans
		  to individuals called to active duty, and for other purposes.
	
	
		1.Election to include combat
			 pay as earned income for purposes of earned income tax credit made
			 permanent
			(a)In
			 generalClause (vi) of section 32(c)(2)(B) of the Internal
			 Revenue Code of 1986 (defining earned income) is amended to read as
			 follows:
				
					(vi)a
				taxpayer may elect to treat amounts excluded from gross income by reason of
				section 112 as earned
				income.
					.
			(b)Sunset not
			 applicableSection 105 of the
			 Working Families Tax Relief Act of 2004 (relating to application of EGTRRA
			 sunset to this title) shall not apply to section 104(b) of such Act.
			(c)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years ending after December 31, 2007.
			2.Penalty-free
			 distributions from retirement plans to individuals called to active duty made
			 permanent
			(a)In
			 generalClause (iv) of section 72(t)(2)(G) of the Internal
			 Revenue Code of 1986 is amended by striking , and before December 31,
			 2007.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 individuals ordered or called to active duty on or after December 31,
			 2007.
			3.State annuities for
			 blind veterans to be disregarded in determining supplemental security income
			 benefits
			(a)Income
			 disregardSection 1612(b) of the Social Security Act (42 U.S.C. 1382a(b)) is
			 amended—
				(1)by striking
			 and at the end of paragraph (22);
				(2)by striking the
			 period at the end of paragraph (23) and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(24)any annuity paid
				by a State to the individual (or such spouse) on the basis of the individual’s
				being a veteran (as defined in section 101 of title 38, United States Code) and
				blind.
						.
				(b)Resource
			 disregardSection 1613(a) of such Act (42 U.S.C. 1382b(a)) is
			 amended—
				(1)by striking
			 and at the end of paragraph (14);
				(2)by striking the
			 period at the end of paragraph (15) and inserting ; and;
			 and
				(3)by inserting after
			 paragraph (15) the following:
					
						(16)for the month of
				receipt and every month thereafter, any annuity paid by a State to the
				individual (or such spouse) on the basis of the individual’s being a veteran
				(as defined in section 101 of title 38, United States Code) and
				blind.
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall be effective with respect to benefits payable for months
			 beginning after 60 days after the date of the enactment of this Act
			
